                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


DONNA M. HARCUS,

                   Plaintiff,
                                                     Case No. 19-cv-1449-pp
      v.

COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                   Defendant.


   ORDER GRANTING PLAINTIFF’S AMENDED MOTION FOR LEAVE TO
     PROCEED WITHOUT PREPAYING THE FILING FEE (DKT. NO. 5)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3. On October 16, 2019, the

court ordered the plaintiff to file an amended motion for leave to proceed

without prepaying the filing fee, dkt. no. 4, and the plaintiff filed that amended

motion, dkt. no. 5.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff’s affidavit indicates

that she is not employed, not married, and she has no dependents she is

                                          1
responsible for supporting. Dkt. No. 5 at 1. The only income the plaintiff lists is

$194 per month for “food assistance,” id. at 2, and her only expenses are “other

household expenses of $194 for food, id. at 2-3. The plaintiff does not own a

home, a car, or any other property of value, and she has no cash on hand or in

a checking/savings account. Id. at 3-4. The plaintiff states, “I live with my

daughter for free, otherwise I would be homeless, living in a homeless shelter,

as I was a few years ago. I use food assistance for my food, but I live rent free

and am allowed to share in use of toiletries and soaps for free.” Id. at 4. The

plaintiff has demonstrated that she cannot pay the $350 filing fee and $50

administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff has filed this district’s form complaint, which states that she

was denied benefits by the Commissioner, that she was disabled during the

time period included in this case, and that the Commissioner’s unfavorable

conclusions and findings of fact in the denial of benefits are not supported by

                                          2
substantial evidence and/or are contrary to law and regulation. Dkt. No. 1 at 3.

At this early stage in the case, and based on the information in the plaintiff’s

complaint, the court concludes that there may be a basis in law or in fact for

the plaintiff’s appeal of the Commissioner’s decision, and that the appeal may

have merit, as defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s amended motion for leave to proceed

without prepaying the filing fee. Dkt. No. 5.

      The court DENIES as moot the plaintiff’s original motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      Dated in Milwaukee, Wisconsin this 28th day of October, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        3
